DETAILED ACTION
Status of Claims
In response to Requirement for Restriction/ Election, Applicant's election with traverse of Group I – claims 1 and 3 in the reply filed on 04 December 2020 is acknowledged.  The traversal is on the ground(s) that that examination of all the claims in this application would not entail significant additional work on the part of the office.  
This is not found persuasive because, as discussed in the Election/ Restriction requirements, Group I Is directed to an apparatus and system for executing transactions for mortgage backed securities, wherein Group II is directed to non-transitory computer program product which involves displaying price signals and involve an interface for accepting or rejecting the transaction.  Although the each group are usable together, Group I involves transmitting an authorization to buy based on a price signal.  Group II, however, involves an active selection or rejection process part and parcel to using an interface displaying selections.  The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 1-3 are pending wherein claim 2 is withdrawn from consideration.  Objections and rejection are recited below. The present application is being examined under the pre-AIA  first to invent provisions.
Priority
This application is a continuation of application 13/964,526, now U.S. Patent No. 10,049,405.  Application 13/964,526 is a continuation of 12/401,084, and is now abandoned.  Application 12/401,084 Claims Priority from Provisional Application 61/047,644, filed 24 April 2008 and from Provisional Application 61/035,295, filed 10 March 2008.  Accordingly, this application is given priority to 10 March 2008.  
Claim Interpretation
Regarding claims 1 and 3
wherein each of the mortgage-backed security pools that are part of the specified list is associated with a unique CUSIP number and contains a pool factor that is reflective of the principal left to be distributed in each of the mortgage-backed security pools;
are merely a description of data – i.e. “part of the specified list is associated with a unique CUSIP number and contains a pool factor that is reflective of the principal left” and adds limited patentable weight.  Phrases such as “(the principal left) to be distributed in each of the mortgage-backed security pools” are merely statements of intended use which do not affect the method step of “(iv) creating …a specified list of mortgage backed security pools”.  Similar phrasing will be interpreted accordingly.
A recitation of intended use or purpose of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use or fulfilling said purpose, then it meets the claim.
The subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A) statements of intended use or field of use,
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" clauses, or
(D) "whereby" clauses.
This list of examples is not intended to be exhaustive. See also MPEP § 2111.04. 
Certain wherein clauses and other clauses do not in any way affect the method steps performed in the claim   For example, in claim 1, in the claim limitation:
(viii) executing a transaction by the execution module based on the specified list and the price signal wherein each of the mortgage backed security pools in the specified list has been guaranteed by a government sponsored enterprise (GSE);
“being guaranteed by a government sponsored enterprise (GSE)” further describes a contract.  Such phrases are merely non-functional descriptive material which do not further limit the claim.
USPTO personnel must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401, 403-04 (Fed. Cir. 1983). Since a claim must be read as a whole, USPTO personnel may not disregard claim limitations comprised of printed matter. See Gulack, 703F.2d at 1384, 217 USPQ at 403; see also Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 10 (1981).  However, USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.  See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir.  2010). See MPEP § 2111.05.


Claim Objections
Claims 1 and 3 are objected to because it appears that claim 3 is a system parallel to the non-transitory computer program product of claim 1. However, the terminology– i.e. a database in claim 1 and a data storage system in claim 3 – and method steps –i.e. “(i) retrieving by the pool selection module information relating to a plurality of mortgage backed securities from the database” in claim 1 and “provide aggregate pool data related to the selected specified pool” in claim 3 - are not directly stated in both claims. If Applicant means to convey claim 3 as a system parallel to the non-transitory computer program product of claim 1, claim 3 would be better written as: 
 “A computer system for executing transactions of pools of mortgage backed securities between one or more parties, the system comprising:
a computer and
a database in communication with the computer,the system configured to perform the method steps of:
(i) retrieving information relating to a plurality of mortgage backed securities from the database,
(ii) transmitting the information through a network to a buyer computer,
(iii) receiving by the pool selection module a selection signal …
… (other method steps)”	

such that the method steps recite the same method steps indicated in claim 1.  Clarification is requested.
Claim 1 is objected to because in the limitation:
(v) transmitting by the trade negotiation module the specified list to at least one dealer computer and receiving a price signal from the dealer computer representing a dollar amount for the mortgage backed securities in the specified list;
It is not clear if the “dollar amount for the mortgage backed securities” means to convey “a dollar amount for each of the mortgage backed security pools” or “a dollar amount for each of the mortgage backed securities ” or “a dollar amount for the plurality of mortgage backed security pools”.  Correction is required.
Claim 3 is objected to because in the limitations:
receives from the at least one party an inquiry including criteria related to one or more mortgage backed security pools; 
transmits an inquiry message to a selected party, the inquiry message including the criteria, receives from the selected party information relating to the one or more mortgage backed security pools based upon at least a portion of the criteria,
it is believed the Applicant means to convey “a selected party” as “a selected party of the at least one party”.  Correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent No. 10,049,405 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations in the claim of the instant application are in the claim of the patent – i.e. the claim of the instant application is broader than the claim of the parent.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation:
(v) transmitting by the trade negotiation module the specified list to at least one dealer computer and receiving a price signal from the dealer computer representing a dollar amount for the mortgage backed securities in the specified list;
is vague and indefinite in that it is not clear if the “dollar amount for the mortgage backed securities” means to convey “a dollar amount for each of the mortgage backed security pools” or “a dollar amount for each of the mortgage backed securities ” or “a dollar amount for the plurality of mortgage backed security pools”.  Correction is required.
Regarding claim 3, the limitations:
receives from the at least one party an inquiry including criteria related to one or more mortgage backed security pools; 
transmits an inquiry message to a selected party, the inquiry message including the criteria, receives from the selected party information relating to the one or more mortgage backed security pools based upon at least a portion of the criteria,
are vague and indefinite in that it is not clear if “a selected party” is one of the “at least one party” or “a selected party” independent of the “at least one party”.  
For purposes of examination the term “a selected party” will be interpreted to mean “a selected party of the at least one party”.  Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance as much as practically possible.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Note: Examiner points Applicant to the Federal Register notice titled 2014 Interim Eligibility Guidance (IEG) on Patent Subject Matter Eligibility (79 FR 74618) and the January 2019 Patent Subject Matter Eligibility Guidance.
Subject Matter Eligibility Standard 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e. law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/ formulas. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014). 
Analysis
Step 1:
Is the claim(s) fall into a statutory category – i.e. process, machine, manufacture or composition of matter? 
In the instant case, claim 1 is directed to a non-transitory computer program product – i.e. an apparatus, which is one of the four statutory categories of invention.  The answer is YES.  
Step 2A - Prong One: 
Is the claim(s) directed to a judicially exception, such as a law of nature, a natural phenomenon or an abstract idea? 
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 1 is directed to an apparatus for executing a transaction which is a judicial exception of a method of organizing human activity – i.e.  a sales interaction. 
Claim 1 recites, in part, an apparatus for performing the steps of:
(i) retrieving information relating to a plurality of mortgage backed securities from a database,
(ii) transmitting the information,
(iii) receiving a selection signal from the buyer, the selection signal including an indication of at least one or more mortgage backed security pools;
(iv) creating a specified list of mortgage backed security pools based on the selection signal received from the buyer;
(v) transmitting the specified list to at least one dealer and receiving a price signal from the dealer representing a dollar amount for the mortgage backed securities in the specified list;
(vi) transmitting the price signal to the buyer,
(vii) receiving an authorization signal from the buyer in response to the price signal, and
(viii) executing a transaction based on the specified list and the price signal.
which is a series of steps which describes the judicial exception of the method of organizing human activity.
Limitations such as:
wherein each of the mortgage-backed security pools that are part of the specified list is associated with a unique CUSIP number and contains a pool factor that is reflective of the principal left to be distributed in each of the mortgage-backed security pools; and
wherein each of the mortgage backed security pools in the specified list has been guaranteed by a government sponsored enterprise (GSE).
are merely a description of data and does not impose any meaningful limit on the computer implementation of the abstract idea.
Step 2A - Prong Two: 
Are there additional elements that are integrated into a practical application of the judicial exception?
The additional elements are:
retrieving by “a first module”, “data;
transmitting information through a network to and from a buyer computer;
creating on a processor by “the second module”, a specified list;
transmitting by “a third module”, “data” to at least one dealer computer;
(vi) transmitting by “a fourth module”, a first signal to the buyer computer,
(vii) receiving by “the fourth module”, another signal from the buyer computer in response to the first signal, and
(viii) executing by “the fourth module” a transaction – i.e. transmitting data.
high level of generality and are recited as performing generic computer functions (i.e. receiving and sending data and creating lists) routinely used in computer applications.  As such, mere instructions to implement an abstract idea on a generic computer do not provide an inventive concept and thus do not implement the abstract idea into a practical application. The answer is NO.
Step 2B:
Do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e. Is there an inventive concept?
The claims do not amount to significantly more than the abstract idea because, as was described previously they amount to mere instructions to implement an abstract idea on a generic computer. Furthermore, the claims include no indication that they involve an ordered combination of steps that are enough to indicate that the claims include material that amounts to significantly more than the abstract idea. The dependent claims do not add any meaningful limitations that qualify as significantly more. The answer is NO.
Similar reasoning and rationale applies to the system claim 3 also.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. (Step 2B - Mayo Test) 
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of claim 3 otherwise styled as a system, would be subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heffner et al (US Pub. 2003/0018558 A1) and further in view of Kalotay et al (US Pub. No. 2003/0105696 A1), in further view of McDaniel (US Pub. No. 2005/0137957 A1).
Regarding claim 1, Heffner teaches a system, method, and computer program product for the online trading of financial products [0040]. The invention receives loan information for a loan from a subscriber and stores that loan information in a database. The subscriber can designate a list of individuals to whom notifications of the loan information should be sent. These individuals are notified and allowed to access the loan information via the system of the invention. Each individual is allowed to submit a bid on the loan and the subscriber can accept the bid to complete a trade [Id.].  He teaches:
a computer usable medium having a computer readable program code embodied therein – [0040], [0041], [0342] and [0344], said computer readable program code comprising:
[0040];
a pool selection module in communication with the database;
an order creation module in communication with the pool selection module
a trade negotiation module in communication with the order creation module; and
an execution module in communication with the trade negotiation module;
said computer readable program code performing the steps of:
(i) retrieving by the pool selection module information relating to a plurality of mortgage backed securities from the database – see at least [0024], [0028], [0029], [0033] “pool together to form a mortgage-backed security”, [0041] “loan pool”, [0042], [0045],
(ii) transmitting by the pool selection module the information through a network to a buyer computer – see at least [0053] [Fig. 2A], [Fig. 2B], [0067], [0081], [0091], [0092] and [0122];
(iii) receiving by the pool selection module a selection signal from the buyer computer, the selection signal including an indication of at least one or more mortgage backed security pools - see at least [0077], [0135], [0144] and [0244], and also [0033];
(iv) creating on a processor by the order creation module a specified list of mortgage backed security pools based on the selection signal received from the buyer computer – see at least [0028], [0046], [0086] “subscribers can create, remove and modify rules, based on these criteria, to set up a subscriber's own "preselected rules" to filter the loan or loan packages before purchase”, [0132], [0144], [0146] “Once the investor has acquired several loan pools, it can access system 200 via workstation 280e to group together the loan pools to back a security (i.e., create a mortgage-backed security)” and [0158],wherein each of the mortgage-backed security pools that are part of the specified list is associated with a unique CUSIP number – see [Table 5];
(v) transmitting by the trade negotiation module the specified list to at least one dealer computer and receiving a price signal from the dealer computer representing see at least [0077], [0146], [0283];
(vi) transmitting by the execution module the price signal to the buyer computer – see at least [0343]; and
(vii) receiving by the execution module an authorization signal from the buyer computer in response to the price signal – see at least [0366], [0372], [0374] “calculated pool price”.
Heffner does not explicitly disclose:
wherein each of the mortgage-backed security pools that are part of the specified list … contains a pool factor that is reflective of the principal left to be distributed in each of the mortgage-backed security pools.
However, Kalotay teaches a method of administering an asset-backed security (ABS) such as a mortgage-backed security (MBS) or a collateralized mortgage obligation (CMO) [0003] and of estimating a fair price and interest rate sensitivity of an asset-backed security such as a mortgage pass-through securities and collateralized mortgage obligations [0021]. He teaches the concept of “Burnout” which refers to the observed slowdown of prepayments following periods of intensive refinancings [0093]. He teaches handling burnout by changing the parameters of a prepayment function [0094]. One possible refinement is to partition the pool by prepayment speeds, so that the earliest prepayments will be attributed to the fastest sector. He teaches the use of the so-called "factor", defined as the ratio of the remaining principal to the original principal, by which the extent of prepayments can be inferred [0095]. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Heffner’s disclosure to include the so-called "factor", defined as the ratio of the remaining principal to the original principal as taught by Kalotay because the factor determines the conditional distribution of leapers (the obligors who are most likely to refinance early) and laggards, given an initial distribution - Kalotay [0080] and [0096].
Neither Heffner nor Kalotay explicitly discloses:
(viii) executing a transaction by the execution module based on the specified list and the price signal wherein each of the mortgage backed security pools in the specified list has been guaranteed by a government sponsored enterprise (GSE).
However, McDaniel teaches method and system for trading investment vehicles secured by governmental assets [0001].  He teaches a computer-implemented method and system providing investment vehicles secured by governmental assets via a communications network such as the Internet [0009] and [0010]. Data relating to trading an investment vehicle secured by governmental assets is exchanged through the trading system. A live order, based upon the sale information received, can then be executed or transmitted to a point of execution [0010]. A database of investment vehicle profiles is maintained that includes a term, a face value, a governmental guarantee to repay the face value at the end of the term, a payment schedule requiring periodic payments by the governmental entity comprising a percentage of the face value, and an allocation of appreciation of the pool of governmental assets during the term of the investment vehicle [Id.].  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the instant invention to modify Heffner’s disclosure to include executing a sale of a pool of governmental assets which are guaranteed to be repaid by the government as taught by McDaniel because one would have recognized that allowing such transactions improves the system and provides financial security of owning government guaranteed assets.
Claim 3 is a system substantially similar to the non-transitory computer program product of claim 1 and is hence, rejected for the same reasons. In addition Heffner teaches “a computer 
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Thomas et al:  “Risk-based reference pool capital reducing systems and methods”, (US Patent No. 7,792,742 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/EDWARD J BAIRD/Primary Examiner, Art Unit 3692